DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.

Claim Objections
Claim 31 is objected to because of the following informalities: line 1 recites “the cameras”. The examiner believes the line should recite “the camera”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30-32, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 2006/0262447) in view of Critchlow (US 2005/0080512).

Regarding claim 30 Hoshino discloses a state evaluator for evaluating an internal state of a media library, the state evaluator comprising: 
a housing in the form of a media library cartridge (monitoring apparatus 37 having a cartridge casing 45 which has the shape of a magnetic tape cartridge – [0043, 0045], monitoring apparatus 37 in Figures 3 and 9);  
a camera that is coupled to the housing, the camera having a field of view external to the housing, the camera generating data that is representative of the field of view (CCD camera(s) 41, 41a, 41b in Figures 3 and 9); and
 a controller that is positioned within the housing (Controller 57 in Figures 3 and 9)
However, fails to explicitly disclose the camera being configured to capture an image of a position marker; a light assembly that is configured to illuminate the media library; and a controller being configured to analyze the data generated by the camera, the controller determining an offset between (i) an indicated position of the housing and (ii) an actual position of the housing based on the position marker.
In his disclosure Critchlow teaches the camera being configured to capture an image of a position marker (detects the calibration mark from a first position and a second position – claim 1; sensor adapted to detect a calibration mark – [0013]; sensor 50 includes a CMOS or CCD area scanner – [0026]); a light assembly that is configured to illuminate the media library (light source 240 provides illumination and sensor 250 is oriented towards the expected position of a target – [0034]); and the controller being configured to analyze the data generated by the camera, the controller determining an offset between (i) an indicated position of the housing and (ii) an actual position of the housing based on the position marker (determine the offset between a calibration target taken when the camera/robotic picker is at a first position and at a second position – [0051]; an imaging sensor that detects the calibration mark from a first position and a second position, the first position and the second position separated by an offset distance; determining a relative shift in the detected calibration mark detected from the first position and the second position; and determining a distance between the calibration mark and a reference position based on the shift in the detected calibration mark, the offset position, and a focal length associated with the at least one sensor used to detect the calibration mark – claim 1).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Critchlow into the teachings of Hoshino because with such incorporation the positional accuracy is increased. 

Regarding claim 31 Hoshino discloses the state evaluator of claim 30. However, fails to explicitly disclose wherein the cameras are configured to generate data representing at least one of infrared wavelengths and ultraviolet wavelengths in the field of view.
In his disclosure Critchlow teaches the cameras are configured to generate data representing at least one of infrared wavelengths and ultraviolet wavelengths in the field of view (a suitable camera that can detect infrared light – [0034]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Critchlow into the teachings of Hoshino because with such incorporation the positional accuracy is increased.

Regarding claim 32 Hoshino discloses the state evaluator of claim 30 wherein the data represents the internal state of the media library (confirming whether cartridge(s) are present or not in their corresponding positions inside a media storage cabinet – [0065-0068]).

Regarding claim 34 Hoshino discloses the state evaluator of claim 30, further comprising at least one indicator disposed on the housing, the at least one indicator being configured to indicate an internal condition of the state evaluator (monitoring apparatus 37 generates and transmits a notification signal when the battery is at a reduced capacity – [0079-0080]).

Regarding claim 36 Hoshino discloses the state evaluator of claim 30 wherein the housing includes a recess disposed on at least one of a side, a top, and a bottom of the housing, the camera being positioned at least partially within the recess (Figures 3 and 9 show camera(s) 41 being disposed at least partially within a recess disposed in the housing).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 2006/0262447) in view of Critchlow (US 2005/0080512) further in view of Kido (US 2018/0330489).

Regarding claim 33 Hoshino discloses the state evaluator of claim 30. However, fails to explicitly disclose wherein the light assembly is configured to simultaneously emit at least two different wavelengths of light.
In his disclosure Kido teaches it is known in the art of evaluating the condition of subjects/targets/areas to have a light assembly that configured to simultaneously emit at least two different wavelengths of light (Figure 5 shows illumination device 3 which irradiates illumination beams of a plurality of wavelengths simultaneously – [0043]).
It would be obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a light assembly that simultaneously emit at least two different wavelengths of light into the teachings of Hoshino because by obtaining images at different wavelengths the accuracy of the analysis of said images is improved.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 2006/0262447) in view of Critchlow (US 2005/0080512) further in view of Manes et al. (US Patent No. 5,814,171).

Regarding claim 35 Hoshino discloses the state evaluator of claim 30. However, fails to explicitly disclose wherein the light assembly includes at least one light emitting diode.
In his disclosure Manes teaches the light assembly includes at least one light emitting diode (LED array 20 in Figures 3 and 4).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Manes into the teachings of Hoshino because such incorporation provides an improvement to the auditing of storage library systems (col.1, 61-67).

Allowable Subject Matter
Claims 19, 21-23, 25-29, 37-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482